Exhibit 10.2

MIRATI THERAPEUTICS, INC.

STOCK OPTION GRANT NOTICE

(INDUCEMENT PLAN)

Mirati Therapeutics, Inc. (the “Company”), pursuant to its Inducement Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below (the “Option”). The Option
is subject to all of the terms and conditions as set forth in this Stock Option
Grant Notice, in the Option Agreement and the Plan, all of which are attached
hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this Stock Option Grant Notice and the Plan,
the terms of the Plan will control.

 

Optionholder:

                                                                       

Date of Grant:

                                                                       

Vesting Commencement Date:

                                                                       

Number of Shares Subject to Option:

                                                                       

Exercise Price (Per Share):

                                                                       

Total Exercise Price:

                                                                       

Expiration Date:

                                                                       

 

Type of Grant:   Nonstatutory Stock Option Exercise Schedule:   Same as Vesting
Schedule Vesting Schedule:   [One-fourth (1/4th) of the shares vest one year
after the Vesting Commencement Date; the balance of the shares vest in a series
of thirty-six (36) successive equal monthly installments measured from the first
anniversary of the Vesting Commencement Date, subject to Optionholder’s
Continuous Service as of each such date.] Payment:   By one or a combination of
the following items (described in the Option Agreement):    

•  By cash, check, bank draft or money order payable to the Company

 

   

•  Pursuant to a Regulation T Program if the shares are publicly traded

 

   

•  Subject to the Company’s consent at the time of exercise, by delivery of
already-owned shares if the shares are publicly traded

 

   

•  Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised, except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this Option and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder, (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law and
(iii) any written employment or severance arrangement that would provide for
vesting acceleration of this Option upon the terms and conditions set forth
therein. By accepting this Option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

MIRATI THERAPEUTICS, INC.     OPTIONHOLDER:

By:                                                            
                                 

                                         
                                                                     Signature  
  Signature

Title:                                                            
                             

    Date:                                     
                                                            

Date:                                                            
                             

   

ATTACHMENTS: Option Agreement and Inducement Plan



--------------------------------------------------------------------------------

ATTACHMENT I

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Mirati Therapeutics, Inc. (the “Company”) has granted you an option
(“Option”) to purchase shares of the Company’s Common Stock under its Inducement
Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice. The Option is granted to you effective as of the date of grant set forth
in the Grant Notice (the “Date of Grant”). If there is any conflict between the
terms in this Option Agreement and the Plan, the terms of the Plan will control.
Capitalized terms not explicitly defined in this Option Agreement or in the
Grant Notice but defined in the Plan will have the same definitions as in the
Plan.

The details of your Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.    VESTING. Subject to the provisions contained herein, your Option will vest
as provided in your Grant Notice. Vesting will cease upon the termination of
your Continuous Service.

2.    NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your Option and the exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3.    EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your Option until you have completed at least
six months of Continuous Service measured from the Date of Grant, even if you
have already been an employee for more than six months. Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise your Option
as to any vested portion prior to such six month anniversary in the case of
(i) your death or disability, (ii) a Corporate Transaction in which your Option
is not assumed, continued or substituted, (iii) a Change in Control or (iv) your
termination of Continuous Service on your “retirement” (as defined in the
Company’s benefit plans).

4.    METHOD OF PAYMENT. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)    Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.



--------------------------------------------------------------------------------

(b)    Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your Option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your Option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)    Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your Option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price. You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment. Shares of Common Stock will no longer be outstanding under your Option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.

5.    WHOLE SHARES. You may exercise your Option only for whole shares of Common
Stock.

6.    SECURITIES LAW COMPLIANCE. In no event may you exercise your Option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your Option also must comply
with all other applicable laws and regulations governing your Option, and you
may not exercise your Option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treasury Regulation
Section 1.401(k)-1(d)(3), if applicable).

7.    TERM. You may not exercise your Option before the Date of Grant or after
the expiration of the Option’s term. The term of your Option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)    immediately upon the termination of your Continuous Service for Cause;

(b)    three months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 7(d) below); provided, however, that if during any part of
such three month period your Option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your Option will not expire until the earlier of the Expiration
Date



--------------------------------------------------------------------------------

or until it has been exercisable for an aggregate period of three months after
the termination of your Continuous Service; provided further, if during any part
of such three month period, the sale of any Common Stock received upon exercise
of your Option would violate the Company’s insider trading policy, then your
Option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of three months after the termination
of your Continuous Service during which the sale of the Common Stock received
upon exercise of your Option would not be in violation of the Company’s insider
trading policy. Notwithstanding the foregoing, if (i) you are a Non-Exempt
Employee, (ii) your Continuous Service terminates within six months after the
Date of Grant, and (iii) you have vested in a portion of your Option at the time
of your termination of Continuous Service, your Option will not expire until the
earlier of (x) the later of (A) the date that is seven months after the Date of
Grant, and (B) the date that is three months after the termination of your
Continuous Service, and (y) the Expiration Date;

(c)    12 months after the termination of your Continuous Service due to your
Disability (except as otherwise provided in Section 7(d)) below;

(d)    18 months after your death if you die either during your Continuous
Service or within three months after your Continuous Service terminates for any
reason other than Cause;

(e)    the Expiration Date indicated in your Grant Notice; or

(f)    the day before the 10th anniversary of the Date of Grant.

8.    EXERCISE.

(a)    You may exercise the vested portion of your Option during its term by
(i) following the administrative procedures established by the Company and then
in place for option exercise and (ii) paying the Company the Option exercise
price and any applicable withholding taxes in accordance with the procedures
established by the Company, together with providing such additional documents as
the Company may then require.

(b)    By exercising your Option you agree that, as a condition to any exercise
of your Option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (i) the exercise of your Option,
or (ii) the disposition of shares of Common Stock acquired upon such exercise.

9.    TRANSFERABILITY. Except as otherwise provided in this Section 9, your
Option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.



--------------------------------------------------------------------------------

(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your Option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
that contains the information required by the Company to effectuate the
transfer. You are encouraged to discuss the proposed terms of any division of
this Option with the Company prior to finalizing the domestic relations order,
official marital settlement agreement or other divorce or separation instrument
to help ensure the required information is contained within the domestic
relations order, official marital settlement agreement or other divorce or
separation instrument.

(c)    Beneficiary Designation. Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this Option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this Option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

10.    OPTION NOT A SERVICE CONTRACT. Your Option is not an employment or
service contract, and nothing in your Option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

11.    WITHHOLDING OBLIGATIONS.

(a)    At the time you exercise your Option, in whole or in part, and at any
time thereafter as requested by the Company, you hereby authorize withholding
from payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
Option.

(b)    Upon your request and subject to approval by the Company, and compliance
with any applicable legal conditions or restrictions, the Company may withhold
from fully vested shares of Common Stock otherwise issuable to you upon the
exercise of your Option a number of whole shares of Common Stock having a Fair
Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of your Option as a
liability for financial accounting purposes). You may not exercise your Option
unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied. Accordingly, you may not be able to exercise your Option when desired
even though your



--------------------------------------------------------------------------------

Option (or any portion thereof) is vested, and the Company will have no
obligation to issue a certificate for such shares of Common Stock or release
such shares of Common Stock from any escrow provided for herein, if applicable,
unless such obligations are satisfied.

12.    TAX CONSEQUENCES. You hereby agree that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your Option or your other compensation. In
particular, you acknowledge that this Option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the Option.

13.    NOTICES. Any notices provided for in your Option, the Grant Notice, this
Option Agreement or the Plan will be given in writing (including electronically)
and will be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Option by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

14.    GOVERNING PLAN DOCUMENT. Your Option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your Option and those of the Plan, the
provisions of the Plan will control. In addition, your Option (and any
compensation paid or shares issued under your Option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

15.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

16.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.



--------------------------------------------------------------------------------

17.    VOTING RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this Option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

18.    SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

19.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under your Option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Option.

(c)    You acknowledge and agree that you have reviewed your Option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Option, and fully understand all provisions of your
Option.

(d)    This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)    All obligations of the Company under the Plan and this Option Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

*    *     *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.



--------------------------------------------------------------------------------

ATTACHMENT II

INDUCEMENT PLAN